Citation Nr: 0834391	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-15 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Whether an October 1978 administrative decision denying 
entitlement to VA benefits for the period of service dating 
from September 20, 1966, to October 13, 1971, contained clear 
and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 3, 1958, to 
September 19, 1966, and from September 20, 1966 to October 
13, 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 administrative 
decision by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying entitlement to 
service connection for diabetes mellitus, type II.  A timely 
appeal was also noted from a June 2005 decision by the 
Atlanta RO determining that an October 1978 administrative 
decision did not contain CUE.  


FINDINGS OF FACT

1. The veteran's first period of active service, dating from 
February 3, 1958 to September 19, 1966, has been 
characterized as honorable, entitling him to VA compensation 
for disease or injuries arising from that period of service.   

2.  The veteran did not serve in the Republic of Vietnam 
during his period of honorable service and has no other 
demonstrated exposure to herbicides during that period of 
time.  

3.  Diabetes mellitus first manifested years after the 
veteran's period of honorable service and is not related to 
that period of service.

4.  The appellant's second period of active service, from 
September 20, 1966, to October 13, 1971, was characterized by 
a resignation for the good of the service and a discharge 
under "other than honorable" conditions.  

5.  In October 1978, the RO denied entitlement to VA benefits 
for the veteran's period of service from September 20, 1966, 
to October 13, 1971.  The veteran did not appeal that 
decision within one year of being notified.

6.  The veteran has failed to demonstrate that there was an 
error of fact or law in the RO's October 1978 decision which, 
had it not been made, would have manifestly changed the 
outcome of the decision. 


CONCLUSIONS OF LAW

1. The character of the veteran's discharge from his 
honorable period of military service, dating from February 3, 
1958 to September 19, 1966, is not a bar to entitlement to VA 
compensation benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.13 (2007).

2.  Diabetes mellitus was not incurred or aggravated during 
the veteran's period of honorable active service, nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103(A), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The character of the veteran's discharge from his second 
period of military service from September 20, 1966, to 
October 13, 1967, is a bar to entitlement to VA compensation 
benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. 
§ 3.12 (2007).

4.  An October 1978 administrative decision denying 
entitlement to VA benefits for disease or injury arising from 
the period of service dated from September 20, 1966, to 
October 13, 1976, does not contain CUE.  38 U.S.C.A. §  5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  
Because service connection for diabetes mellitus arising from 
the veteran's period of honorable service is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
with regard to the veteran's claim of service connection for 
diabetes mellitus arising from his period of honorable 
service have been met.

With regard to the claim of CUE in an October 1978 
administrative decision, the United States Court of Appeals 
for Veterans Claims (Court) has held that where the law is 
dispositive and where there is no reasonable possibility that 
any assistance would aid in substantiating a claim on appeal, 
the VCAA is not for application.  See Wensch v. Principi, 15 
Vet. App. 362 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 
232 (2000) (holding that the VCAA was inapplicable to a 
matter of pure statutory interpretation).  The Board finds 
that those issues are a matter of pure statutory 
interpretation and to move forward with the claim would not 
cause any prejudice to the appellant.  See Livesay v.  
Principi, 15 Vet. App. 165 (2001).  Thus, as the decision 
reached in this case is based solely in the application of 
the law, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).



Factual Background

The veteran entered active service on February 3, 1958, and 
was honorably discharged on September 19, 1966, having served 
his entire term of service.  On September 20, 1966, he 
reenlisted for a 6-year term of service.  

In April 1967, the veteran was promoted to warrant officer.  
He served in that capacity during a July 1967 to July 1968 
tour of duty in Vietnam.  In the summer of 1971, however, the 
veteran was charged under Article 107 of the Uniform Code of 
Military Justice (UCMJ) with two specifications of making a 
false official statement with intent to deceive, and one 
specification of conduct unbecoming an officer under Article 
133 of the UCMJ.  Rather than proceed to court-martial, the 
veteran requested to resign for the good of the service.  In 
August 1971, the veteran's resignation in lieu of court-
martial was accepted.  He was discharged under "other than 
honorable" conditions on October 13, 1971.

In October 1978, an administrative decision was issued by VA 
on the question of whether the character of the veteran's 
October 1971 discharge constituted a bar to VA benefits.  It 
was found that the veteran was not entitled to VA benefits 
for his second period of service, on the grounds that 
benefits were not payable for a period of service 
characterized by a resignation by an officer for the good of 
the service.  The veteran did not file an appeal of the 
decision within one year.  

In July 2004, the veteran filed the present claim of 
entitlement to service connection for diabetes mellitus as 
due to exposure to herbicides during his Vietnam service.  In 
an October 2004 administrative decision, his claim was denied 
on the basis that his Vietnam duty occurred during a period 
of active service for which he was not entitled to VA 
benefits.  A later decision also found no evidence of direct 
in-service incurrence of diabetes mellitus during the 
veteran's honorable period of service.  The veteran filed a 
timely appeal, arguing that the events resulting in his bad 
conduct discharge occurred years after his Vietnam service.  
He also alleged CUE in the October 1978 administrative 
decision.  The CUE claim was denied in June 2005.  A timely 
appeal was also noted from that decision.  

Service Connection for Diabetes Mellitus Arising from the 
Veteran's Period of Honorable Active Service From February 3, 
1958, to September 19, 1966.

As a preliminary matter, the Board notes that the veteran's 
period of service from February 3, 1958, to September 19, 
1966, was characterized by an honorable discharge, and that 
no decision has been issued stating that the veteran is 
otherwise ineligible for benefits based on this period of 
honorable active service.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

When a chronic disease, to include diabetes mellitus, becomes 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A.         §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection may also be granted on a presumptive basis 
for diabetes mellitus manifested to a compensable degree at 
any time after service in a veteran who had active military, 
naval, or air service during the period beginning on January 
9, 1962, and ending on May 7, 1975, in the Republic of 
Vietnam, including the waters offshore and other locations if 
the conditions of service involved duty or visitation in 
Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 
3.313.  
Summarizing briefly the pertinent facts with the above legal 
provisions in mind, the service treatment records from the 
veteran's period of service dating from February 1958 to 
September 19, 1966, do not reflect any evidence of diabetes, 
and there is no evidence of diabetes within one year after 
separation from that period of service.  The first evidence 
of diabetes mellitus is dated June 2004, when a private 
physician diagnosed the disorder.  No earlier diagnosis is 
noted in the record. 

The evidence also shows that the veteran had no actual duty 
in, or that he visited the Republic of Vietnam, at any time 
during his period of honorable military service.  Nor is the 
veteran asserting that he served in Vietnam during that 
period of service.  Thus, while the veteran has been 
diagnosed with a disease listed at 38 C.F.R.          § 
3.309(e) (diabetes mellitus), he does not have the requisite 
type of service in the Republic of Vietnam as defined by 
3.307(a)(6)(iii), and the presumption of exposure to a 
herbicide agent under 38 C.F.R. § 3.307 does not apply 
herein.   Furthermore, there is no evidence that the veteran 
was otherwise exposed to herbicides during his active service 
or that diabetes mellitus manifested to a compensable degree 
within one year of discharge.  Therefore, the presumptive 
periods pertinent to diabetes mellitus are not applicable. 

Turning to whether entitlement to service connection for 
diabetes mellitus is warranted on the basis of direct 
incurrence, a thorough review of the veteran's claims file 
reveals no medical evidence linking his diabetes mellitus to 
symptomatology or pathology present during military service 
so many years earlier.  Indeed, there is nothing in the 
claims file which would tend to establish that his current 
diabetes mellitus is related to in-service pathology or 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

In short, the Board finds the positive evidence is outweighed 
by the more objective negative evidence, to include the 
silent service treatment records, the fact that the veteran 
did not serve in Vietnam, and the lack of any competent 
medical evidence linking diabetes to service.  Thus, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for diabetes 
mellitus for the period from February 3, 1958, to September 
19, 1966, and that the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Service Connection for Diabetes Mellitus Arising from the 
Veteran's Period of Active Service Dating From September 20, 
1966, to October 13, 1971

38 C.F.R. § 3.12 provides, in pertinent part, that if a 
former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  See 38 C.F.R. § 3.12(a).  A 
discharge or release from service under one of the conditions 
specified in 38 C.F.R. § 3.12 is a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense causing such discharge or 
release or unless otherwise specifically provided. 38 C.F.R. 
§ 3.12(b).

The regulation also provides that benefits are not payable 
where the former service member was discharged or released 
under one of the following conditions: (1) as a conscientious 
objector who refused to perform military duty, wear the 
uniform, or comply with lawful order of competent military 
authorities; (2) by reason of the sentence of a general 
court-martial; (3) resignation by an officer for the good of 
the service; (4) as a deserter; (5) as an alien during a 
period of hostilities, where it is affirmatively shown that 
the former service member requested his or her release; and 
(6) by reason of a discharge under other than honorable 
conditions issued as a result of an absence without official 
leave (AWOL) for a continuous period of at least 180 days 
(the regulation provides certain exceptions to this 
condition).  38 C.F.R. § 3.12(c)(emphasis added).  

According to official documents contained within the record, 
the veteran, then a warrant officer, resigned for the good of 
the service in August 1971 to avoid court-martial.  
Acceptance of an undesirable discharge to escape trial by 
general court-martial is considered to have been issued under 
dishonorable conditions and is a bar to VA compensation 
benefits.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c).  The 
veteran has indicated his belief that he is entitled to 
service connection for diabetes mellitus as due to exposure 
to herbicides because the events leading to his undesirable 
discharge arose not in Vietnam, but in Korea.  However, the 
character of a veteran's discharge applies to the entire 
period of service, from entry to discharge.  38 C.F.R. 
§ 3.12.  

38 C.F.R. § 3.12(b) states that a discharge under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to VA 
benefits, unless it is found that the servicemember was 
insane at the time of the commission of the offense, or 
unless otherwise specifically proven.  There is no indication 
that the veteran was in fact legally insane pursuant to 38 
C.F.R. § 3.354(a) at the time of his undesirable discharge.  
In fact, there is no competent medical evidence of record 
showing or even suggesting that the veteran met the legal 
definition of insanity for VA purposes.  See 38 C.F.R. § 
3.354(a). Indeed, there is no evidence of a psychiatric 
deficiency of any kind. As such, the Board does not find that 
the veteran was insane at the time of his undesirable 
discharge.

As the veteran is barred from entitlement to VA benefits for 
the period of time dating from September 20, 1966, to October 
13, 1967, entitlement to service connection for diabetes 
mellitus, to include as due to exposure to herbicides, is not 
warranted.  

CUE

The veteran claims that the RO committed clear and 
unmistakable error (CUE) in an October 1978 administrative 
decision when it found that his resignation for the good of 
the service and undesirable discharge constituted a bar to VA 
benefits.  Other than arguing that the events leading to his 
discharge occurred in Korea, he has not put forth any 
specific allegation of CUE.  

CUE claims are based on the evidence of record and law in 
effect at the time of the challenged VA decision.  Livesay v.  
Principi, 15 Vet. App. 165 (2001).  The law grants a period 
of one year from the date of the notice of the result of the 
initial determination for initiating an appeal by filing a 
notice of disagreement (NOD); otherwise, that determination 
becomes final and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.   
38 U.S.C.A.      § 7105; 38 C.F.R. § 3.105.  In this case, 
the veteran did not initiate an appeal within one year of the 
notification of the October 1978 administrative decision.  
Therefore, that decision became final and will be accepted as 
correct in the absence of CUE.  

For the purposes of authorizing benefits, the reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the correct decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R.         
§ 3.105(a).   

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the  
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App.  
310, 313-14 (1992) (en banc)).

The veteran has not indicated that the correct facts were not 
before the adjudicator in October 1978, nor has he indicated 
that there was an incorrect application of the statutory or 
regulatory provisions then in place.  He has not challenged 
the facts of his discharge as noted in the 1978 decision, or 
argued that the application of then VAR 1012 (now 38 C.F.R. 
§ 3.12(c), stating that an undesirable discharge as the 
result of a resignation for the good of the service 
constitutes a bar to VA benefits) constituted an error.  

The Board finds that the October 1978 administrative decision 
was consistent with the law and regulations in effect at that 
time and the RO correctly applied the statutory and 
regulatory provisions.  The RO's determination was supported 
by evidence of record at that time and was a reasonable 
exercise of adjudicatory judgment.  After consideration of 
the record and law that existed at the time of the October 
1978 administrative decision, the Board concludes that the 
correct facts, as they were known at the time, and the 
correct law were considered and applied by the RO in the 
October 1978 administrative decision.  

In summary, for the reasons and bases expressed above, the 
Board finds that the October 1978 administrative decision did 
not contain CUE.  The claim is accordingly denied. 


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides, is denied.

The claim to revise the RO's October 1978 administrative 
decision on the basis of clear and unmistakable error (CUE) 
is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


